COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN RE: COPART, INC., COPART                  §               No. 08-18-00034-CV
  OF HOUSTON, INC., AND
  HOUSTON COPART SALVAGE                       §          AN ORIGINAL PROCEEDING
  AUTO AUCTIONS, LP.
                                               §                 IN MANDAMUS
                        Relators.
                                               §

                                               §

                                               §

                                          ORDER

       The Court set the above-entitled and numbered cause for submission on October 18, 2018

with oral argument. After reviewing the briefs and the record in the above-entitled and numbered

cause, the Court has determined that oral argument is unnecessary. See TEX.R.APP.P. 39.1(d). The

case will be submitted to the Court on October 18, 2018 without oral argument.

              IT IS SO ORDERED this 8th day of October, 2018.



                                    PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.